Title: From George Washington to Edward Hand, 2 July 1781
From: Washington, George
To: Hand, Edward


                  
                     Sir,
                     
                        2 July 1781
                     
                  
                  You will take the Command of the detachment which is intended to Surprise the Enemy’s Posts on the end of York Island.
                  I entertain too high an opinion of your diligence abilities & judgment as an Officer, to restrict you by Instructions.  In the execution of this project you will consider what follows as hints which may be improved upon, or departed from, as circumstances warrant.
                  On the concealment of your movement previous to the Night destined for the enterprize the precautions, spirit, & celerity of your march by Land, depends your success.
                  It will be no difficult matter to keep the detachment under your orders ignorant of the object till you have passed the Post at Kingsbridge on which you would do well to confide the manoeuvre to the Field Officers, & use every possible precaution to prevent desertion, and to conceal the Boats, that they may not be discovered from the East shore; and if possible by any passage Boats on the River.  To effect these purposes no Boat under any pretence whatever to Land or arrive at the first place of concealment before dark.  The detachment be preceeded by a Van-guard of Men, who shall take possession of the ground the detachment is to halt at, and form a close chain of Sentries before the detachment arrives, with orders to forbid any one under pain of instant death go without the lines.  To effect the Second, i.e. the concealment of the boats Let there be Bows cut and struck without them, them as circumstances will admit.  No fire to be kindled, or admitted on any Acct.  The men not be permitted to be walk about, not even the sentries (who should have Bayonets only in their hands during the day, lest the glittering of their Arms should discover them).
                  You ought not to pass the Island or Fort Montgomery and the Dunderberg till it is dark lest you should be discovered by the light  or the Inhabitants of Peekskill.  It is most desirable to pass the Posts at Kings-ferry undiscovered, but unless the night should be exceedingly dark, and the Sentries remiss, it is scarcely to be expected.  It will be necessary therefore that a confidential person be near the Sentry on each side the river to say to him 
                     if he should challenge that they are Boats with provision and stores, and a relief for the Post at Dobbs Ferry.  If contrary to expectation the Boats by keeping in the middle of the River, and in compact order, should pass undiscovered, then let these confidential persons also go off unnoticed.
                  The Boats should keep the middle of the River until they have passed the Docks by Noels, and then hug the Jersey shore for fear of missing their Halting place, which will be on the West side nearly opposite to, but  below Tellers point, and just round the Verdrieteges hook, where there is a small spot (notwithstanding  high and craggy Bank) where the detachment may lye concealed.  This place as far as my memory serves me is between a quarter & half a mile below the landing (Slaughters) from whence a road leads up to  by . Here the detachment and  to remain concealed all the succeeding day.  must be discovered by the Vanguard previous to the arrival of the detachment to prevent delay, and the chain of Sentries may be formed before  
                     troops are debarked for the purposes already mentioned.
                  After dark the detachment will embark and then proceed down the River, keeping the middle there-of until they pass the Post at Dobbs’s ferry, when they must at once get under the Jersey shore and keep it close until they come to the Vineyard, where they are to Land and remain concealed all the next day, observing the same precautions as before, till night.  Captn Pray will have Instructions previous to this for his conduct, that his guard Boats may not give an alarm & discover the design, but made to subserve to it as much as possible.  At this place the Officers & men should divest themselves of every kind of Baggage also their Blankets, which may all be deposited under the charge of an Officer with such men as may be judged least capable of the enterprise—the Officer is to be instructed to move up the River with the Baggage an hour before day if he does not see and hear the signals of success, and for this purpose he is to have Boats left with him, of the heaviest kind.
                  It is at this place that the design is to be fully unfolded, & every Officer made perfectly master of the part he is to act; and too much pains cannot be taken to impress it upon the Minds of all, that surprises if well concerted seldom or never fail except through misconception of orders, blunders in the execution of them, intemperate zeal, or want of courage; the one they are going upon will be bright and glorious, or disgraceful and ruinous, as it may be well or ill executed; & that most important good effects will result from the former.
                  Here the parties for the different assults, the reserve, & for the Van-guard of each storming party (which will become the forlorn hope after the main body be told of; & not only the first, but the second officer in the command of each, be informed in the most exact terms what he is to do.  the Van guard or forlorn hope should be composed of choice Officers, and men of known Bravery, & known fidility.  such as will promptly enter action in the first place, & will not be impeded by trifles when they come to the assault.  & who will be able by stratagy and resolution to decoy & seize Sentries,  parties which may fall in their way as well; in a word, it is at this place that all your attention for embarking, debarking, and advancing to the attack by Land should be made; in doing which, certain contingencies which may happen should be thought of & provided for as far as possible.
                  That you may be certain of arriving at the place of debarkation in season (which at f think should be by two o’clock or, perhaps would be ) you should be ready soon as it is sufficiently dark, especially if the Wind should be adverse (for it is better to have hours to spare than to be two minutes after the time for the attack), keep close under the high banks of the Jersey shore, with a light Boat on your Flank, but not far distant, and a Boat a head which instructed what to do in case it should meet a Boat of the Enemy.  It may not be amiss for this advance Boat to halt before it comes into view of the House below Fort Lee, till the whole Line comes up.  or if it be judged improper to delay a moment so directly opposite to the enemy’s works then to keep slowly on to  from whence they will strike directly across  setting a drift softly & slyly, every vessel along  to prevent intelligence getting over.
                  The place which, in my opinion, is most favorable for landing the detachment, is directly  to the large White house belonging to Colo. Morris, in which it is said Genl Musgrove Quarters.  The place I mean is a hollow, a little above the redoubts we built upon the eminences, or little Knowles West and Southerly of the above House, about five or 600 yards above the only house wch  the heights on the bank of the No. River in all  part of the Island when we were upon it, which I believe to be the case at this day.
                  
                     From hence I would proceed up that hollow if  Barracks or Washing Womens Hutts in them, ft of them if there are, till you gain the height; then proceed, leaving the common Post road on your   you come within sight of what formerly was  blue Bell tavern on which General Fox Quarters which is about 200 yards from Fort Knyhausen, and at least 6 or 700 from Fort George on Laurel hill.  Fort Tryon in your then position, lyes  yards back of the first work (Knyphausen) which the assaulting party must pass, as they will also have to do Barracks which lye between the two Forts Knyphausen and Tryon.
                  Here it is, i.e. near the Bell Tavern the party for Fort George Breaks of; and as it is the most important point to us, and to which all others should in a manner lead.  Sufficient time should be allowed for the party destined for the attack of it, to advance; this being done, the different parties move together in one Column with a sufficient interval between, to mark distinctly the seperation, that for Fort Knyphausen (which is to be in Front) commencing the attack, at which moment the other column  off, leaves the Fort upon their right, and hastens with as much speed as is consistent with order, to Fort George under the character of fugitives flying for Shelter being cut off (they are to declare) from the other fort, for the alarm must reach the Troops in this fort before the party can get to it.  stratagem therefore may be practiced, but is not to be relied on, to get admittance in the first instance.  I am of opinion if no alarm is given before the Troops get to the point of debarkation, that the enemy will have so little suspicion of our Troops being in their rear, that the Parties for Forts Knyphausen & Tryon may creep (first feeling their way by single Officers) within one hundred yards of the former, if the night is dark, and lay concealed till the attack begins seriously at Fort George, when both parties are to rush forward to their respective objects.  These parties are to leave the blue Bell on their right.
                  It appears to me that a proper disposition of our force will be—one third for the attack of Fort George—another third for Forts Knyphausen & Tryon, (of which 2/3 for the former) and the remaining third to be held as reserve, to support, bring off, or make prisoners, according to circumstances, or as near this as circumstances will admit.
                  To say decidely what ought to be done in case of partial success, is very difficult and would be equally imprudent, because the circumstances at the moment—on the spot—might fully alter a distant previous view of matters  but from my present conception of 
                        of opinion, that nothing less than full possession of the two principal works, Fort George and Fort Knyphausen, can justify an attempt on New York or keep Troops on the Island, lest they be cut off; unless Fort George should  is a moral certainty of possessing  case the danger cannot be great as  there are Boats, may be secured by  with the main.
                  If the two principal Works should be taken not a moment should be lost in attempting Fort Charles at the bridge, by a stratagem like the one before mentioned—by a resolute push or even assault, as it may be effected much the same way when the enemy are confused, and under the influence of a panic, than afterwards, & may be of the same importance to us.
                  The Artillery men are to be provided with Rockets, one of which, and no more, is to be fired, at the Work that is carried, as the signal of success  these, after the conflict is over, & order restored as a further signal is to be fired distinctly at   minute Intervals, to announce what Works are carried.  Let Eight be the signal for Fort Knyphausen— four for Fort George—two for Fort Tryon—and one for each of the smaller Works—these several signal guns must be fired at an Interval of ten minutes each, that is between the Eight—the four—and the two and if all these Works are carried, or the principal ones, with either of the small ones, namely that at the bridge, or No. 8, as a means to announce  an hour after firing the signal guns before mentioned Thirteen Cannon are to be discharged in regular succession, and after day light, every work in our possesion is to hoist any other coloured handkerchief  white, on a staff fixed in the Parapet; and upon the firing of three muskets regularly by any party on the  each work so possessed, is to answer then by five muskets  these are to be the Signals of recognizance on, and off, the Island.
                  You must leave a guard with the Boats wch must not be brought from the place of debarkation till the n, & authentic orders can be conveyed to rly movement up the River may give an  guard on, or near the Water—and will afford a Retreat in case of disappointment much ous than it would be to the point of debarkation which is known to every Officer & Soldier of the detachment, & easier attained, altho the distance  far it may be thought expedient to atture of the Commanding Officer at Morris’ White House) you will consider; never for  secondary objects are to yield to the principal and that it too often happens that by attempting a great deal, little is performed, from the  unforeseen obstacles that interrupt communications; which depend upon time—nice dis in the executive Officers, and oftentimes upon matters which no human foresight can guard agt.
                  If you should be discovered by the Ships, or have Reason to suppose the Forts are apprised of your moveents, and in consequence, the enterprise is relinquished without attempting to pass the Ships  to delay no time in Landing a Party on the east side of the River at Dobbs’ ferry (Philips’s wd  till better) and order them to proceed immediately up the lower Road towards Peekskill and Halt the supporting column which will be marching on that Road to Kings Ferry.  In case you should pass the Ships undiscovered, but be disappointed of your object with the loss of your Boats (which in that event are to be stove to pieces or Burnt) you are to send an Express (upon an sed horse) with as much expedition as possible to Dobbs’s Ferry, thereto cross, that the supporting Troops may be halted and Counter marched—besides the notice thus given, if the enemy should not cross over to Fort Lee, which is exceedingly improbable, a party should March along the Margin of the River from Fort Lee, and make a large smoak at some prominent point, nearly opposite to Philips’s.
                  
               